Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 1 of 33 PageID #: 760



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------X

 EDEN PINO, LESTER MONCADA, and
 WALTER ULLOA, on behalf of
 themselves and all others similarly
 situated,                                      MEMORANDUM & ORDER

                     Plaintiffs,                17-cv-5910 (KAM)(RER)

             -against-

 HARRIS WATER MAIN & SEWER
 CONTRACTORS INC., STEVEN KOGEL,
 Individually, and BRETT KOGEL,
 individually;

                     Defendants.

 ----------------------------------X
 KIYO A. MATSUMOTO, United States District Judge:

             Plaintiffs Eden Pino (“Pino”), Lester Moncada

 (“Moncada”), and Walter Ulloa (“Ulloa”) (collectively,

 “plaintiffs”) brought this action on behalf of themselves and

 other similarly situated current and former workers employed by

 defendants Harris Water Main & Sewer Contractors, Inc.

 (“Harris”), Steven Kogel (“Steven”) and Brett Kogel (“Brett”)

 (collectively, “defendants”) alleging violations of the Fair

 Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., New York

 Labor Law (“NYLL”), §§ 190 et seq., and N.Y. Comp. Codes R. &

 Regs. (“NYCCRR”) tit. 12 § 142-2.2.

             Presently before the court is defendants’ motion for

 decertification of the conditionally certified FLSA collective



                                       1
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 2 of 33 PageID #: 761



 action pursuant to § 216(b).        In addition, the court examines

 plaintiffs’ motion for leave to amend their complaint by making

 the following changes: (1) to expand the putative Rule 23 class

 for whom they seek damages based on defendants’ alleged failure

 to provide written pay notices as required by New York Labor Law

 (“NYLL”); and (2) to remove the waiver of liquidated damages in

 the event a Rule 23 class is certified.          (ECF No. 54, Memorandum

 in Support to Amend Complaint filed December 13, 2019 (“Pls.

 Amend. Mem.”), at 1, 6.) 1      Defendants have opposed this motion

 and plaintiffs have filed a reply.

             For the reasons set forth below, defendants’ motion to

 decertify the collective action is respectfully denied, and

 plaintiffs’ motion to amend the complaint is granted in part and

 denied in part.

                                  BACKGROUND

             On October 10, 2017, plaintiffs commenced this action

 alleging violations of the FLSA, the NYLL, and NYCCRR.

 Plaintiffs were formerly employed by defendant Harris as non-

 exempt crew members/field employees.          (ECF No. 1, Complaint

 “Compl.” ¶ 6.)     Plaintiff Pino was employed by the defendants

 from approximately 2010 through 2016 and worked an average of 60

 hours per week.     (ECF No. 24-5, Eden Pino Declaration (“Pino



 1 Citations to plaintiffs’ and defendants’ memorandum and replies throughout
 refer to the stated page numbers rather than the ECF pagination.


                                       2
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 3 of 33 PageID #: 762



 Decl.”) ¶¶ 2, 4.)      Plaintiff Moncada was employed by the

 defendants, from approximately 2005 until June 29, 2015, and

 worked an average of 70 hours per week.         (ECF No. 24-6, Lester

 Moncada Declaration (“Moncada Decl.”) ¶¶ 2, 4.)           Plaintiff Ulloa

 was employed by the defendants, between approximately September

 2010 and 2015, and worked an average of 60–65 hours per week.

 (ECF No. 24-7, Walter Ulloa (“Ulloa Decl.”) ¶¶ 2, 4.)

             Plaintiffs allege that defendants engaged in unlawful

 policies and practices regarding plaintiffs’ hours and wages.

 (Compl. ¶ 1.)     Plaintiffs allege, inter alia, that they were the

 victims of defendants’ unlawful common and uniform policy of

 failing to pay earned wages and earned overtime wages for hours

 worked over 40 hours in a week.        (Id. ¶ 18.)    Specifically,

 plaintiffs allege that they were not compensated for time spent

 loading and unloading trucks at the beginning and end of each

 day, and that defendants reduced plaintiffs’ wages by one hour

 each day for a lunch break even when plaintiffs worked through

 lunch.    (Pino Decl. ¶¶ 5–6; Moncada Decl. ¶¶ 7–8; Ulloa Decl. ¶¶

 8–9; Compl. ¶ 20.)      Plaintiffs also allege that defendants

 failed to provide plaintiffs with the required pay rate notices

 and wage statements.      (Compl. ¶ 24.)

             Plaintiffs further allege that defendants retaliated

 against workers who complained about the aforementioned unlawful

 practices and policies.       (Compl. ¶ 1.)    For example, plaintiff


                                       3
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 4 of 33 PageID #: 763



 Ulloa alleges that defendants reduced his hours after Ulloa

 complained about defendants’ failure to pay overtime wages.

 (Ulloa Decl. ¶¶ 5–6.)

    I.    Defendants’ Motion to Decertify Collective Action

             On September 2, 2018, Magistrate Judge Raymon Reyes

 granted plaintiffs’ motion for conditional certification.            (See

 generally ECF No. 29, Magistrate Judge Reyes Summary Order dated

 September 5, 2018.)      Twelve individuals opted to join the class,

 which at the time included the three named plaintiffs, for a

 total of fifteen plaintiffs.        (ECF No. 61, Plaintiffs’

 Memorandum in Opposition to Defendant’s Motion to Decertify

 (“Pls. Decertify Mem.”), at 1-2.)         Defendants requested and were

 granted leave to file a motion before this court to decertify

 the conditionally-certified FLSA collective action.           (Dkt. Order

 November 14, 2019.)

             On January 9, 2020, the parties filed their fully-

 briefed motion papers in connection with defendants’ motion to

 decertify.     (See generally ECF No. 65, Defendants’ Memorandum in

 Support of Motion to Decertify (“Defs. Decertify Mem.”); ECF No.

 61, Pls. Decertify Mem; ECF No. 66, Defendants’ Reply in Support

 of Motion to Decertify (“Defs. Decertify Reply”).)

    II.   Plaintiffs’ Motion to Amend

             On November 8, 2019, plaintiffs requested to amend

 their complaint as a result of discovery that allegedly


                                       4
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 5 of 33 PageID #: 764



 uncovered defendants’ failure to comply with their obligations

 under Section 195.1(a) of NYLL.        (ECF No. 48, Motion for Leave

 to Amend dated Nov. 8, 2019).        This court granted plaintiffs

 leave to file a motion to amend the complaint and set a

 corresponding briefing schedule.          (Dkt. Order Nov. 14, 2019.)

 As part of this order, the court held plaintiff’s letter request

 seeking a pre-motion conference regarding a potential Rule 23

 motion in abeyance until the court had ruled on the motion to

 amend and the motion to decertify.          (Id.)

             As noted above, the proposed Amended Complaint differs

 from the original Complaint in two respects: (1) an expanded

 putative Rule 23 class for defendants’ alleged failure to

 provide all employees with written pay rate notices as required

 by NYLL § 195; and (2) the removal of plaintiffs’ waiver of

 liquidated damages in the event that the class is certified.

 (Pls. Amend. Mem., at 4-7.)

             Plaintiffs allege that discovery has uncovered

 information substantiating defendants’ failure to comply with

 their obligations under NYLL § 195, and allege that defendants’

 failure was pervasive and extended beyond the original putative

 class of “non-exempt crew members/field employees performing

 manual labor” to all employees employed by defendants.            (Id. at

 4-6.)    Plaintiffs also seek to amend the complaint to remove




                                       5
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 6 of 33 PageID #: 765



 their waiver of liquidated damages to reflect the remedies

 available to plaintiffs under Rule 23.         (Id. at 7.)

             In defendants’ opposition, defendants assert that

 plaintiffs’ amendment would cause undue delay; defendants will

 be prejudiced if the class is expanded and the amendment

 regarding the liquidated damages waiver is accepted; and the

 proposed amendment regarding the expanded class is futile.             (ECF

 No. 58, “Defs. Amend. Mem.”, at 2-10.)         In their reply,

 plaintiffs assert good cause for the amendments; the amendments

 would not result in undue delay or prejudice; and the amendments

 are not futile.     (ECF No. 56, Plaintiffs’ Reply to Defendants’

 Opposition to Amend Memorandum “Pls. Amend. Reply”, at 3-9.)

                               LEGAL STANDARDS

    I.     Decertification of a FLSA § 216(b) Collective Action

             The FLSA requires that all non-exempt employees be

 compensated at a minimum rate of one-and-a-half times the

 regular rate of pay for any hours worked in excess of forty

 hours per week.     Nakahata v. New York-Presbyterian Healthcare

 Sys., Inc., 723 F.3d 192, 200 (2d Cir. 2013) (citing 29 U.S.C. §

 207(a)).    Employees may enforce their rights under the FLSA by

 bringing their claims as a collective action.          See 29 U.S.C. §

 216(b).    The standards for certifying a collective action are

 more lenient than those under Federal Rule of Civil Procedure 23

 because plaintiffs must affirmatively give their written consent


                                       6
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 7 of 33 PageID #: 766



 to join a collective action and, thus, there is “no concern with

 protecting the due process rights of absent class members who

 did not choose to join in the litigation.”          Jianmin Jin v.

 Shanghai Original, Inc., 2018 WL 1597389, at *5 (E.D.N.Y. Apr.

 2, 2018).

              “Courts within the Second Circuit apply a two-step

 process to determine whether an action should be certified as a

 FLSA collective action.”       Williams v. TSU Global Servs. Inc.,

 2018 WL 6075668, at *4 (E.D.N.Y. Nov. 20, 2018) (citing Myers v.

 Hertz Corp., 624 F.3d 537, 554-55 (2d Cir. 2010)); see also

 Lubas v. JLS Group, Inc., 2020 WL 410754, at *2 (E.D.N.Y. July

 22, 2020).     First, the court may conditionally certify a class

 after plaintiffs have made a “‘modest factual showing’ that they

 and potential opt in plaintiffs ‘together were victims of a

 common policy or plan that violated the law.’”           Myers, 624 F.3d

 at 555 (quoting Hoffman v. Sbarro, Inc., 982 F. Supp. 249, 261

 (S.D.N.Y. 1997)).

             Magistrate Judge Reyes conditionally certified the

 collective action after finding the plaintiffs were victims of a

 common policy that violated the law.         This court next proceeds

 to the second step of the two-part inquiry: to determine with

 the benefit of a fuller record whether the opt-in plaintiffs are

 in fact “similarly situated” to the named plaintiffs.            Myers,

 624 F.3d at 555.      “Neither the FLSA nor its implementing


                                       7
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 8 of 33 PageID #: 767



 regulations define ‘similarly situated.’”          Summa v. Hofstra

 University, 715 F.Supp.2d 378, 385 (E.D.N.Y. 2010) (citing

 Hoffman, 982 F. Supp. at 261).        In interpreting the FLSA,

 district courts in the Second Circuit have historically applied

 “heightened scrutiny in determining whether plaintiffs are

 similarly situated for the purposes of the FLSA.”            Desilva v. N.

 Shore-Long Island Jewish Health Sys., 27 F. Supp. 3d 313, 319

 (E.D.N.Y. 2014).      As such, district courts “generally analyze

 whether the following factors counsel for or against maintaining

 a collective action: ‘(1) disparate factual and employment

 settings of the individual plaintiffs; (2) defenses available to

 defendants which appear to be individual to each plaintiff; and

 (3) fairness and procedural considerations.’”           Id. (quoting

 Laroque v. Domino’s Pizza, LLC, 557 F. Supp. 2d 346, 352

 (E.D.N.Y. 2008)).

             In Scott v. Chipotle Mexican Grill, Inc., the Second

 Circuit has recently clarified that to be “‘similarly situated’

 means that named plaintiffs and opt-in plaintiffs are alike with

 regard to some material aspect of their litigation.”            954 F.3d

 502, 516 (2d Cir. 2020) (citing Campbell v. City of Los Angeles,

 903 F.3d 1090, 1114 (9th Cir. 2018)), cert. pending. 2           In its


 2 In Campbell, the Ninth Circuit explained two flaws it found with the three

 factor ad hoc approach. 903 F.3d 1090 at 1114-16. The first flaw is that
 “although the ad hoc test is properly aimed at gauging whether party
 plaintiffs are legally or factually ‘similarly situated,’ it does so at such
 a high level of abstraction that it risks losing sight of the statute


                                       8
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 9 of 33 PageID #: 768



 review of the so-called “ad hoc” three factor approach, the

 Second Circuit stated that district courts should consider if

 “party plaintiffs are similarly situated, and may proceed in a

 collective action, to the extent they share a similar issue of

 law or fact material to the disposition of their FLSA claims.”

 Id.   Further, the Second Circuit instructed that “if named

 plaintiffs and party plaintiffs share legal or factual

 similarities material to the disposition of their claims,

 ‘dissimilarities in other respects should not defeat collective

 treatment.’”     Id. (quoting Campbell, 903 F.3d at 1114).          Thus,

 this court considers if the evidentiary record supports a

 finding that the collective action plaintiffs share a common

 question of law or fact that renders the plaintiffs “similar,”

 rather than the approach frowned upon by the Second Circuit that

 considers whether the “plaintiffs are factually disparate.”              Id.

 at 517 (emphasis in original).

             If this court concludes that all plaintiffs are

 “similarly situated,” the collective action proceeds to trial.



 underlying it.” Id. at 1114. “As it stands, the ad hoc test offers no clue
 as to what kinds of ‘similarity’ matter under the FLSA. It is, in effect, a
 balancing test with no fulcrum.” Id.

 The “second flaw of the ad hoc test lies in its ‘fairness and procedural
 considerations’ prong” because “[s]uch an open-ended inquiry into the
 procedural benefits of collective action invites courts to import, through a
 back door, requirements with no application to the FLSA- for example, the
 Rule 23(b)(3) requirements of adequacy of representation, superiority of the
 group litigation mechanism, or predominance of common questions” even though
 this is not enumerated in the FLSA. Id. at 115.


                                       9
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 10 of 33 PageID #: 769



  If, however, the plaintiffs are not similarly situated, the

  collective action is decertified, and the claims of the opt-in

  plaintiffs are dismissed without prejudice.          See Gonzalez v.

  Scalinatella, Inc., 2013 WL 6171311, at *2 (S.D.N.Y. Nov. 25,

  2013) (citing Lee v. ABC Carpet & Home, 236 F.R.D. 193, 197

  (S.D.N.Y. 2006)).

     II.   Amending a Complaint

              Federal Rule of Civil Procedure 15(a) governs motions

  to amend a complaint and provides that “leave shall be freely

  given as justice so requires.”       Fed. R. Civ. P. 15(a); see also

  Thind v. Healthfirst Mgmt. Servs., LLC, 2016 WL 7187627, at *2

  (S.D.N.Y. Dec. 9, 2016).      Motions to amend complaints are to be

  “liberally granted absent a good reason to the contrary.”            Assam

  v. Deer Park Spring Water, 163 F.R.D. 400, 404 (E.D.N.Y. 1995).

  In the Second Circuit, “[l]eave to amend should be denied only

  because of undue delay, bad faith, futility or prejudice to the

  non-moving party, and the decision to grant or deny a motion to

  amend rests within the sound discretion of the district court.”

  Henriquez v. Kelco Landscaping Inc., 299 F.R.D. 376, 378

  (E.D.N.Y. 2014) (citing Aetna Cas. and Sur. Co. v. Aniero

  Concrete Co., Inc., 404 F.3d 566, 603-04 (2d Cir. 2005)); see

  also Zahra v. Town of Southold, 48 F.3d 674, 685 (2d Cir. 1995).

     a. “Good Cause” under Rule 16




                                       10
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 11 of 33 PageID #: 770



              Where a court has set a scheduling order with a

  deadline for amended pleadings “the lenient standard under Rule

  15(a) . . . must be balanced against the requirement under Rule

  16(b) that the Court’s scheduling order ‘shall not be modified

  except upon a showing of good cause.’”         Grochowski v. Phoenix

  Constr., 318 F.3d 80, 86 (2d Cir. 2003) (quoting Fed. R. Civ. P.

  16(b)).    If only Rule 15(a) were considered “without regard to

  Rule 16(b), [courts] would render scheduling orders meaningless

  and effectively would read Rule 17(b) and its good cause

  requirement out of the Federal Rules of Civil Procedure.”

  Parker v. Columbia Pictures Indus., 204 F.3d 326, 340 (2d Cir.

  2000) (internal citations omitted).

              In respect to the Rule 16(b) standard, “‘good cause’

  depends on the diligence of the moving party.”          Id. at 340

  (quoting Fed. R. Civ. P. 16(b)); see also Kassner v. 2nd Ave.

  Delicatessen Inc., 496 F.3d 229, 243 (2d Cir. 2007).           However,

  “[t]he Second Circuit has ‘left open the possibility that

  amendments could be permitted even where a plaintiff has not

  been diligent in seeking an amendment,’ absent a showing of

  undue prejudice for the non-moving party.”         Porter v.

  Mooregroup, 2020 WL 32434, at *5 (E.D.N.Y. Jan. 2, 2020)

  (quoting Fresh Del Monte Produce, Inc. v. Del Monte Foods, Inc.,

  304 F.R.D. 170, 175 (S.D.N.Y. 2014)).

     b. Prejudice


                                       11
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 12 of 33 PageID #: 771



              The party that opposes the motion to amend “bears the

  burden of establishing that an amendment would be prejudicial or

  futile.”    Eberle v. Town of Southampton, 985 F. Supp. 2d 344,

  346 (E.D.N.Y. 2013) (citing Blaskiewicz v. Cty. of Suffolk, 29

  F. Supp. 2d 134, 137-38 (E.D.N.Y. 1998)).         “A proposed amendment

  may be prejudicial if new claims would ‘(i) require the opponent

  to expend significant additional resources to conduct discovery

  and prepare for trial; (ii) significantly delay the resolution

  of the dispute; or (iii) prevent the plaintiff from bringing a

  timely action in another jurisdiction.’”         Jipeng Du v. Wan Sang

  Chow, 2019 WL 3767536, at *4 (E.D.N.Y. Aug. 9, 2019) (quoting

  Block v. First Blood Assocs., 988 F.2d 344, 350 (2d Cir. 1993)).

  “However, ‘mere delay, . . . absent a showing of bad faith or

  undue prejudice does not provide a basis for a district court to

  deny the right to amend.’”       Pasternack v. Shrader, 863 F.3d 162,

  174 (2d Cir. 2017) (quoting Block, 988 F.2d at 350) (internal

  citations and brackets omitted).

     c. Futility

              The proposed amended complaint must “contain enough

  allegations of fact to state a claim for relief that is

  ‘plausible on its face.’”       Mendez v. U.S. Nonwovens Corp., 2 F.

  Supp. 3d 442, 451 (E.D.N.Y. 2014) (quoting Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 570 (2007)).        “An amendment is futile if

  it cannot survive a Rule 12(b)(6) motion to dismiss.”           Porter,


                                       12
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 13 of 33 PageID #: 772



  2020 WL 32434, at *5 (citing Lucente v. IBM Corp., 310 F.3d 243,

  258 (2d Cir. 2002); see also Fed. R. Civ. P. 12(b)(6).           The

  court is “required to accept the material facts alleged in the

  amended complaint as true and draw reasonable inferences in the

  plaintiffs’ favor.”      Lucente, 310 F.3d at 258 (citing Ashcroft

  v. Iqbal, 566 U.S. 662, 678-79 (2009)).

                                  DISCUSSION

     I.    Defendants’ Motion to Decertify the FLSA Collective
           Action

              Because the court finds that plaintiffs have met their

  modest burden in showing that they were adversely affected by

  defendants’ common policy or plan, and thus plaintiffs are

  “similarly situated,” the court respectfully DENIES defendants’

  motion to decertify the FLSA collective action.

          a. Common Policy or Plan

              On September 5, 2018, Magistrate Judge Reyes

  determined that defendants had a common policy or plan regarding

  their employees.     (ECF No. 29, Magistrate Judge Reyes Summary

  Order dated September 5, 2018 at 7.)         Defendants now seek to

  challenge Judge Reyes’ determination by arguing that there was

  no common policy requiring laborers to load and unload trucks

  without pay or requiring laborers to work through meal periods

  without pay.    (Def. Decertify Mem. at 5-10.)        Specifically,

  defendants argue that the employee handbook required that



                                       13
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 14 of 33 PageID #: 773



  employees take a one-hour unpaid lunch period and that no one

  ever instructed plaintiffs to work during their meal breaks or

  instructed them to not punch in before beginning work or after

  clocking out.     (Defs. Decertify Mem. at 6, 10-11.)

              To establish that there was a common policy or plan in

  the first step of certification, “a plaintiff must make only a

  ‘modest factual showing sufficient to demonstrate that they and

  potential plaintiffs together were victims of a common policy or

  plan that violated the law.’”       Whitehorn v. Wolfgang’s

  Steakhouse, Inc., 767 F. Supp. 2d 445, 447 (S.D.N.Y. 2011)

  (quoting Hoffman, 982 F. Supp. at 261).         “[W]hile the burden on

  the plaintiff is modest, ‘it is not non-existent.’”           Jenkins v.

  TJX Cos. Inc., 853 F. Supp. 2d 317, 322 (E.D.N.Y. 2012) (quoting

  Khan v. Airport Mgmt. Servs., LLC, 2011 WL 5597371, at *5

  (S.D.N.Y. Nov. 16, 2011)). “In deciding whether to grant a

  plaintiff’s motion [for collective action certification], the

  Court must merely find some identifiable factual nexus which

  binds the named plaintiffs and potential class members together

  as victims of a particular practice.”         Shillingford v. Astra

  Home Care, Inc., 293 F. Supp. 3d 401, 407 (S.D.N.Y. 2018)

  (internal citations and brackets omitted).

              With the added benefit of deposition testimony, the

  court finds that plaintiffs have met their burden.            Plaintiffs

  do not challenge the legality of defendants’ official policies


                                       14
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 15 of 33 PageID #: 774



  or the ADP time keeping system, but rather allege that there was

  a common unofficial/unwritten policy in practice to deny the

  employees a lunch break while deducting an hour from their

  wages, and to require loading and unloading of trucks while

  plaintiffs were off-the-clock.       Plaintiff Moncada testified at

  his deposition that defendant Steve Kogel explicitly instructed

  him not to take a lunch break.       (ECF No. 63, Moncada Dep. 27:22-

  28:10.)    Other plaintiffs’ deposition testimony established that

  supervisors instructed them to work while they were on their

  lunch break or be penalized for attempting to take a lunch

  break.    (ECF No. 63, Pino Dep. 19:7-24; Davis Dep. 18:16-25;

  Robinson Dep. 28:16-30:4; DeGroat Dep. 14:1-19; Pusey Dep.

  18:10-19:24.)

              Additionally, the deposition record supports a finding

  that plaintiffs have met their burden that there was a common

  policy to not pay employees for loading and unloading the trucks

  before clocking in and after clocking out, with several

  employees stating that they were told to work before clocking in

  by defendant Steve Kogel.       (ECF No. 63, Pino Dep. 45:2-46:15;

  Ulloa Dep. 39:23-41:24; Moncada Dep. 16:22-17:7; Robinson Dep.

  57:19-59:24; DeGroat 11:20-12:7; Pusey Dep. 16:11-17:16; Colon

  Dep. 9:25, 11:1-12:19, 21:4-22.)          Though defendants highlight

  that plaintiffs stated slightly different start times regarding

  when they began loading the trucks off-the-clock, such


                                       15
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 16 of 33 PageID #: 775



  differences cannot defeat plaintiffs’ showing that they were the

  victims of an illegal application of a common policy or plan.

  See Damassia v. Duane Reade, Inc., 2006 WL 2853971, at *6

  (S.D.N.Y. Oct. 5, 2006) (finding that twenty plaintiffs had met

  their burden that they were victims of illegal application of a

  common policy because defendants’ arguments focused on factual

  differences among employees rather than addressing whether the

  plaintiffs were similarly situated that the law has been

  violated).

              Therefore, this court agrees with Magistrate Judge

  Reyes’ determination and finds that plaintiffs have adequately

  established that there was a common policy or plan that violated

  the FLSA.

          b. Similarly Situated

              Given the Second Circuit’s focus on common questions

  of law and fact and guidance that courts should focus on

  “similarities” between plaintiffs, this court finds that the

  plaintiffs are similarly situated.        Scott, 954 F.3d at 516.

              First, the nature and circumstances of plaintiffs’

  employment weigh against decertification.         As the above

  deposition testimony established, plaintiffs performed the same

  type of work under the direction of the same supervisors and

  were compensated according to the same plan.          See Johnson v.

  Wave Comm GR LLC, 4 F. Supp. 3d 453, 459 (N.D.N.Y. 2014)


                                       16
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 17 of 33 PageID #: 776



  (finding that plaintiffs were similarly situated, despite

  differences in the hours worked, because “all of the

  [collective] members worked out of the same office in Utica, New

  York, performed the same type of work under the direction of the

  same employers, and were compensated under the same plans.”);

  see also McGlone v. Contract Callers, Inc., 49 F. Supp. 3d 364,

  368 (S.D.N.Y. 2014) (ruling that the nature of factual and

  employment settings weighed in favor of finding plaintiffs

  similarly situated because they “held the same job position,

  were geographically located in the same [] facilities, and had

  the same supervisors.”); Scott, 954 F.3d at 521 (finding it

  error that “the district court held that collective plaintiffs

  could not be similarly situated because class plaintiffs’ common

  issues did not predominate over individualize ones”) (emphasis

  in original).

              Second, the court finds that the individualized

  defenses factor does not weigh in favor of decertification.            In

  arguing that the disparities in employment conditions weigh

  against a collective action, defendants rely partially on Scott

  v. Chipotle Mexican Grill, Inc., 2017 WL 1287512, (S.D.N.Y. Mar.

  29, 2017), to argue that the individualized defenses of this

  case favor decertifying this collective action as it would be

  difficult to rely on representative proof.         (Defs. Decertify

  Mem. at 12.)    After the decertification motion was fully-


                                       17
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 18 of 33 PageID #: 777



  briefed, however, the Second Circuit abrogated the Southern

  District’s Scott decision, and held that if plaintiffs “share

  legal or factual similarities material to the disposition of

  their claims, ‘dissimilarities in other respects should not

  defeat collective treatment.’”       Scott, 954 F.3d at 516 (quoting

  Campbell, 903 F.3d at 1114).

              In addition, the court is not persuaded that the

  various defenses available to defendants are so individualized

  that decertification is required.         If defendants seek to argue

  that defendants did not have actual or constructive knowledge of

  FLSA violations (Defs. Decertify Mem. at 6), that argument is

  unlikely to vary between individual plaintiffs.          Plaintiffs

  allege that individual defendants Steve and Brett Kogel were

  their supervisors and that they were involved in the FLSA

  violations (Pls. Decertify Mem. at 9.)         See McGlone, 49 F. Supp.

  3d at 369.    Though defendants point out that a retaliation claim

  has only been asserted by four of the fifteen plaintiffs, (Defs.

  Decertify Mem. at 13), the court finds that this does not

  override the similarities between the plaintiffs and the

  defenses available to defendants.         (Pls. Decertify Mem. at 10;

  Johnson, 4 F. Supp. 3d at 460 (“Defendants’ ‘right to defend

  against individualized claims on an individual basis rather than

  collectively . . . must be balanced with the rights of the

  plaintiffs – many of whom would likely be unable to bear the


                                       18
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 19 of 33 PageID #: 778



  costs of an individual trial – to have their day in court.’”)

  (internal citation omitted).

              Third, the court finds that fairness and procedural

  considerations weigh in favor of certifying the collective

  action.    Certification is favored where a collective action

  would lower costs to the plaintiffs by pooling resources,

  efficiently resolving common issues of law and fact, and

  coherently managing the class in a manner that will not

  prejudice any party.      See Torres v. Gristede’s Operating Corp.,

  2006 WL 2819730, at *11 (S.D.N.Y. Sept. 29, 2006); see also

  Jason v. Falcon Data Com, Inc., 2011 WL 2837488, at *4 (E.D.N.Y.

  July 18, 2011).     “The Supreme Court has held that a FLSA

  collective action allows plaintiffs to take ‘advantage of lower

  individual costs to vindicate rights by the pooling of

  resources,’ and allows the judicial system to benefit by

  ‘efficient resolution in one proceeding of common issues of law

  and fact arising from the same alleged violation.’”           McGlone, 49

  F. Supp. 3d at 369 (quoting Hoffman-La Roche Inc. v. Sperling,

  493 U.S. 165, 170 (1989)).       Plaintiffs cite to Briceno v. USI

  Servs. Group, Inc., 2015 WL 5719727, at *11 (E.D.N.Y. Sept. 29,

  2015), to argue that fairness and procedural considerations

  weigh in favor of certification because members of the

  collective action are “manual laborers, many of whom are




                                       19
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 20 of 33 PageID #: 779



  immigrants, and not familiar with the American legal system.”

  (Pls. Decertify Mem. at 14.)

              In their reply, defendants respond that plaintiffs’

  statement that many of the plaintiffs are immigrants and

  unfamiliar with the American legal system is not explicitly

  supported by testimony currently in the record. 3          (Defs.

  Decertify Reply at 9.)      Further, defendants cite to Desilva, 27

  F. Supp. 3d at 326, to argue that because of “the individualized

  factual issues this case presents . . . and the collective in

  this case is not so numerous that it would be unmanageable to

  pursue individual proceedings,” fairness and procedural

  considerations weigh significantly against proceeding

  collectively.     (Defs. Decertify Reply at 9.)        Desilva, which

  involved 1,196 opt-in plaintiffs, provides only weak support for

  defendants’ position.      Desilva, 27 F. Supp. 3d at 327.

  Moreover, Desilva focused its criticism on the plaintiffs for

  failing to account for the “rampant factual differences” among

  the plaintiffs, and found that the plaintiffs’ “bare assurances

  regarding trial manageability” involving a bifurcation of the

  trial did not account for fairness and procedural

  considerations.     Id.   Additionally, individualized inquiries

  into damages do not necessarily warrant decertification as


  3 The court notes that several of the depositions required the use of Spanish
  interpreters. (See generally ECF No. 63, Eden Pino Dep.; Ulloa Dep.; Moncada
  Dep.)


                                       20
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 21 of 33 PageID #: 780



  courts “have found opt-in plaintiffs similarly situated in large

  off-the-clock cases despite the individualized issues such cases

  present . . . even where individualized testimony into damages

  is required.”     McGlone, 49 F. Supp. 3d at 367-68 (internal

  citations and brackets omitted) (collecting cases).

              Fifteen plaintiffs have joined this action, and this

  court finds that litigating overtime claims for each of these

  plaintiffs individually would be unduly burdensome on all

  parties.    Further, permitting plaintiffs to pool their resources

  in bringing their FLSA claims best serves the purposes of the

  FLSA.   See McGlone, 49 F. Supp. 3d at 369 (“Nineteen Plaintiffs

  have opted in to this action.       Litigating overtime claims for

  each of these Plaintiffs individually would be burdensome on

  Plaintiffs, Defendants, and the courts. As a result, both

  fairness and procedural considerations weigh in favor of

  certifying the class.”); see also Lynch v. United Servs. Auto.

  Ass’n, 491 F. Supp. 2d 357, 367 (S.D.N.Y. 2007) (quoting

  Hoffman-La Roche Inc., 493 U.S. at 165) (“The collective action

  procedure allows for efficient adjudication of similar claims,

  so ‘similarly situated’ employees, whose claims are often small

  and not likely to be brought on an individual basis, may join

  together and pool their resources to prosecute their claims.”)

  Thus, fairness and procedural considerations weigh in favor

  against decertification.


                                       21
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 22 of 33 PageID #: 781



              For the foregoing reasons, the court respectfully

  denies defendants’ motion to decertify.         See Cardenas v. A.J.

  Piedimonte Agricultural Dev., LLC, 2020 WL 3469681, at *2

  (W.D.N.Y. June 25, 2020) (“The Court easily concludes that the

  standard is met here [because] [t]he record in this matter

  supports the conclusion that Plaintiffs were employed by

  Defendants in sufficiently similar roles that there are common

  issues of law and fact regarding whether they were paid the

  minimum wage required by law.”)

     II.    Plaintiffs’ Motion to Amend is Granted in Part and Denied
            in Part

              For the reasons set forth below, the court grants in

  part and denies in part plaintiffs’ motion to amend.           The court

  grants plaintiffs’ request to remove the complaint’s waiver of

  liquidated damages in the event a class is certified.

  Plaintiffs’ proposed amendment to expand the putative Rule 23

  class based on defendants’ alleged failure to supply plaintiffs

  with written pay notices as required by the NYLL is denied as

  futile.

     a. Expansion of Putative Rule 23 Class

              As discussed supra, plaintiffs seek to expand the

  putative Rule 23 class to include all employees employed by the

  defendants at any time during the six years and approximately

  thirty-one weeks prior to the commencement of this action.



                                       22
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 23 of 33 PageID #: 782



  (Pls. Amend. Mem. at 5.)       As the amendment is futile, the court

  denies in part plaintiffs’ motion to amend.

        1. Good Cause

              Plaintiffs assert that there is good cause for the

  amendment as it results from discovery that purportedly shows

  that “Defendants’ failure to comply with their obligation under

  the WTPA (requiring that employees be provided with ‘wages

  notices’) was pervasive and extended, beyond the potential class

  identified in the original complaint.”        4   (Pls. Amend. Mem. at 5-

  6.)   “Indeed[,] discovery often justifies a subsequent amendment

  to the complaint.     Even [if] it is predicated upon a different

  theory, an amendment should be permitted in the absence of the

  injection of any new issues requiring new and extensive

  preparation detrimental to the speedy resolution of the case and

  prejudicial to the defendant.”        Rodriguez v. Ridge Pizza Inc.,

  2018 WL 1335358, at *11 (E.D.N.Y. Mar. 15, 2018) (quoting

  Matarazzo v. Friendly Ice Cream Corp., 70 F.R.D. 556, 559

  (E.D.N.Y. 1976)).

              Defendants contend that plaintiffs have failed to show

  good cause for the amendment because plaintiffs had the same

  information available to them prior to the close of discovery on




  4 Plaintiffs rely on Company Comptroller Sue Monderson’s deposition testimony
  conducted on May 30, 2019 in support of their motion to amend. (ECF No. 55,
  Laurent Drogin, Esq., Declaration ¶ 7.)


                                       23
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 24 of 33 PageID #: 783



  June 3, 2019. 5   (Defs. Amend. Mem. at 4.)          Plaintiffs first

  sought to amend their complaint in October 2019, i.e.

  approximately five months after the deposition testimony that

  they rely on to expand the class action.            (Dkt. Order dated Oct.

  18, 2019.)    Courts in this circuit have found that a delay of

  such length is “some evidence of a lack of diligence.”               Jackson

  v. Roslyn Bd. Of Educ., 596 F. Supp. 2d 581, 586 (E.D.N.Y. 2009)

  (holding that delay of nearly five months after acquiring

  knowledge of underlying facts of an amendment before attempting

  to seek leave to amend “is some evidence of a lack of

  diligence”); see also Fioranelli v. CBS Broadcasting, Inc., 2019

  WL 1059993, at *3 (S.D.N.Y. Mar. 6, 2019) (collecting cases).

  “However, additional consideration may enter into the Court’s

  decision, such as any resulting prejudice to the non-moving

  party.”    Jackson, 596 F. Supp. 2d at 585 (citing Kassner, 496

  F.3d at 244).     Therefore, the court proceeds to consider whether

  any prejudice will result from such an amendment and whether the

  amendment is futile.

       2. Prejudice

               Defendants assert that an amendment will be

  prejudicial to the defendants’ risk assessment because “the


  5 Plaintiffs assert   that there is good cause because defendants’ final
  document production   occurred in November 2019. (Pls. Amend. Reply at 7.)
  However, plaintiffs   do not explain how this final document production relates
  to their amendments   or how it prevented them from seeking an amendment at an
  earlier date.


                                          24
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 25 of 33 PageID #: 784



  parties have participated in significant settlement discussions

  and mediation efforts relative to the current collective action

  and purported class.”      (Defs. Amend. Mem. at 5.)      To support

  their argument, defendants cite G.E. v. City of New York, 2017

  WL 4357340, at *10 (E.D.N.Y. Sept. 29, 2017).          However, G.E.

  does not support defendants’ position, and is factually

  distinguishable from the motion at hand.          Significantly, the

  plaintiff in G.E. sought to amend her complaint subsequent to

  the filing of a fully-briefed motion for summary judgment and

  sought an amendment for information that was known by at least

  the “first initial conference . . . more than three-and-a-half

  years” before she filed her motion to amend.          G.E., 2017 WL

  4357340, at *10.

              Defendants also argue that they will be prejudiced if

  amendment is granted because they will have to “duplicate many

  of [their] earlier discovery efforts to locate documents

  relevant to the expanded class.”          (Defs. Amend. Mem. at 4-5.)

  None of the cases cited by defendants are controlling upon this

  court, nor are they applicable to the present case.           As

  defendants admit, Cureton focused on a motion to amend that

  “might require the court to revisit the certification of the

  class.”    252 F.3d at 274.     Similarly, In Re Milk Prods. focused

  on an amendment to add plaintiffs to a class after defendants

  responded to a motion for class certification.          193 F.3d at 438.


                                       25
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 26 of 33 PageID #: 785



  This court ordered that the Rule 23 motion be held in abeyance

  while it considered the motions at issue in this case and

  therefore does not find these cases persuasive. 6

              In addition, plaintiffs correctly assert that courts

  in the Second Circuit have “determined that time, money, and

  effort expended in defending a lawsuit does not rise to the

  necessary level of prejudice required to defeat a motion to

  amend.”    Rodriguez, 2018 WL 1335358, at *5 (E.D.N.Y. Mar. 15,

  2018); see also Block, 988 F.2d at 351.          Thus, defendants have

  not shown prejudice, and the court proceeds to consider if

  plaintiffs’ amendment is futile.

       3. Futility

              Plaintiffs’ proposed amended complaint alleges the

  following:

               109. Defendants failed to supply plaintiffs and
               the Rule 23 Classes with written notice of, among
               other things, how they are paid, and their rates
               of pay and overtime rate, both in English and in
               their respective primary language, as required by
               NYLL § 195.

               110. Defendants failed to supply Plaintiffs and
               the Rule 23 Class with accurate wage statements
               [sic] each payday listing, among other things,
               payroll data including, but not limited to,


  6 Plaintiffs also credibly argue that the defendants are not faced “with any
  new problems of proof” (Pls. Amend. Reply at 6.) because NYLL Section
  195(1)(a) requires that “[e]ach time the employer provides such notice to an
  employee, the employer shall obtain from the employee a signed and dated
  written acknowledgement, in English and in the primary language of the
  employee, of receipt of this notice, which the employer shall preserve and
  maintain for six years.” NYLL § 195.



                                       26
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 27 of 33 PageID #: 786



               accurate regular and overtime hours worked and
               regular and overtime rates of pay as required by
               NYLL § 195.

               111. Due to Defendants’ violations of NYLL § 195,
               Plaintiffs and the Rule 23 Classes are entitled to
               statutory damages pursuant to NYLL § 198,
               reasonable attorneys’ fees, costs, and injunctive
               and declaratory relief.

  (ECF No. 55-1, Plaintiffs’ Amended Complaint ¶¶ 109-111.)

              The standard for considering the futility of a motion

  to amend is the same as for a Rule 12(b)(6) motion, and the

  relevant question for the court is whether, based on the

  allegations in the amended complaint, “‘it is plausible that

  plaintiffs will come forth with sufficient evidence at the class

  certification stage to demonstrate commonality.’”           Kassman v.

  KPMG LLP, 925 F. Supp. 2d 453, 464 (S.D.N.Y. 2013) (quoting

  Calibuso v. Bank of America Corp., 893 F. Supp. 2d 374, 390

  (E.D.N.Y. 2012)).

              Plaintiffs’ memorandum characterizes Company

  Controller Sue Monderson’s deposition testimony as stating that

  there was a group of employees that did not have a wage notice

  in their file and that wage notices were prepared “just for the

  laborers.”    (Pls. Amend. Mem. at 2.)      Plaintiffs appear to

  misconstrue Ms. Monderson’s testimony.         When asked whether “wage

  notices were prepared at that point in time for all employees,”

  Ms. Monderson responded affirmatively, “For all of the

  laborers.”    (ECF No.55-3, Sue Monderson Deposition “Monderson


                                       27
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 28 of 33 PageID #: 787



  Dep.” 67:4-17.)     Further context makes clear that a fair reading

  of her testimony was not that there were other employees that

  were missing wage notices, but rather that she created wage

  notices for all the laborers because “a group of employees []

  did not have one of these [wage notices] in their file at all.”

  (Id. 66:5-67:13.)     This deposition testimony provides evidence

  that the laborers were at some point missing wage notices, but

  cannot be read to establish that other employees beyond the

  laborers were missing wage notices. 7        Significantly, Ms.

  Monderson also testified that she understood that all of the

  employees eventually signed the wage notices and that several

  witnesses employed by the defendants saw that everyone signed

  the wage notices.     (Id. 69:8-70:8.)

              Plaintiffs seek to rely on defendant Brett Kogel’s

  testimony that he was not aware of the Wage Theft Prevention Act

  and did not have personal knowledge of whether employees were

  given wage notices at or around the time of their hire.             (Pls.

  Amend. Mem. at 2.)      Brett Kogel stated that he was not involved

  in the new hire process. 8      (ECF No. 55-2, Brett Kogel Deposition




  7 Ms. Monderson’s other testimony also undermines the leap that plaintiffs
  wish this court to make. Ms. Monderson stated, “When I was hired, upon
  starting they were given a packet to fill out and then, if something may have
  changed, like a salary increase or something like that, that might not have
  been done as quickly as it should have been done. And so, now it’s -– the
  package is pre-prepared, it’s done upon hiring.” (Id. 64:17-65:5.)
  8 Ms. Monderson stated that Blake Kogel was involved in having employees sign

  wage notices. (Monderson Dep. 69:8-17.)


                                       28
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 29 of 33 PageID #: 788



  “Kogel Dep.” 75:18-76:11.)       Though plaintiffs assert that Mr.

  Kogel’s lack of familiarity with the Wage Theft Prevention Act

  justifies expanding the class, plaintiffs fail to cite any case

  law or explain their position.         (Pls. Amend. Mem. at 2.)       Under

  the NYLL, “[e]very employer” is required to “provide his or her

  employees, in writing in English and in the language identified

  by each employee as the primary language of such employee, at

  the time of hiring, a [wage] notice . . . .”           NYLL § 195.1(a).

  The court has not found precedent that an individual defendant’s

  lack of knowledge of the Wage Theft Prevention Act, or the wage

  notice requirement, establishes that a violation has occurred. 9

  The relevant question under the NYLL is whether the employer

  failed to provide the required wage notices.           Gaughan v.

  Rubenstein, 261 F. Supp. 3d 390, 425 (S.D.N.Y. 2017) (finding

  that plaintiff sufficiently alleged a wage notice violation

  under the NYLL against two individual employers because she

  alleged she never received a wage notice from either of the two

  defendants).

              Defendants argue that plaintiffs’ amendment is futile

  because its fails to set forth a plausible claim for

  certification of the expanded class as it will fail to meet the


  9 There is no question that individual liability would be imposed on Brett

  Kogel as an employer if the evidence established a failure to provide wage
  notices to the expanded putative class. See Murphy v. Lajaunie, 2016 WL
  1192689, at *6-7 (S.D.N.Y. Mar. 22, 2016) (collecting cases); see also
  Mendez, 2 F. Supp. 3d at 458-59.


                                       29
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 30 of 33 PageID #: 789



  commonality requirement of Rule 23.        (Defs. Amend. Mem. at 7.)

  Defendants assert that “the evidence shows that of the 112

  members of the [current] putative class, 65 employees were

  provided with wage notices at the time of their hire that

  included all information required by § 195.1(a).          To the extent

  there is any missing or incorrect information on the wage

  notices, that evidence is not sufficient to show a common policy

  or practice satisfying the commonality element.”          (Defs. Amend.

  at 7-8.)    In support of their argument, defendants cite to

  Hardgers-Powell v. Angels in Your Home LLC, 330 F.R.D. 89

  (W.D.N.Y. 2019), which held that plaintiffs failed to show

  commonality to their NYLL wage notice claim.          Hardgers-Powell

  was, however, decided under the higher standard of Rule 23 class

  certification, and where defendants had presented evidence of

  over one hundred compliant notices.        330 F.R.D. at 107.

              The court finds that plaintiffs have not plausibly

  alleged or established that it is plausible that that sufficient

  evidence will be brought regarding missing wage notices for all

  employees in the proposed expanded class.         Kassman, 925 F. Supp.

  2d at 464.    Thus, the court denies the proposed amendment to

  expand the class as futile.

     b. Removal of Waiver for Liquidated Damages

              In addition, plaintiffs seek to amend their original

  complaint to remove their waiver of liquidated damages in the


                                       30
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 31 of 33 PageID #: 790



  event the class is certified.       (Pls. Amend. Mem. at 6.)       In

  their original complaint, plaintiffs stated that they “are

  entitled to and are claiming liquidated damages on the claims,

  unless and until the Rule 23 class is certified, at which point

  Plaintiffs will waive their claim for liquidated damages under

  the NYLL.”    (Compl. ¶ 70.)

              Since filing their complaint, plaintiffs have

  apparently learned of their mistakenly pled waiver of liquidated

  damages.    (Pls. Amend. Mem. at 7; see generally Shady Grove

  Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393

  (2010).)    Plaintiffs assert that justice requires that the court

  allow for an amendment.      Sedhom v. Pro Custom Solar LLC, 2018 WL

  3429907, at *3 (E.D.N.Y. July 16, 2018).

              In response, defendants correctly distinguish Sedhom

  from the present case because Sedhom involved the removal of a

  state court action by the defendants and, thus, plaintiffs were

  no longer controlled by the restrictions of CPLR Section 901.

  (Defs. Amend. Mem. at 6.); Sedhom, 2018 WL 3429907, at *4.              In

  opposing plaintiffs’ proposed amendment to the complaint,

  however, defendants do not cite any case law in support of their

  position, nor have they shown that they would be prejudiced.

  (Defs. Amend. Mem. at 5-6.)       And though plaintiffs have not been

  diligent in correcting their pleading error, the “Second Circuit

  has ‘left open the possibility that amendments could be


                                       31
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 32 of 33 PageID #: 791



  permitted even where a plaintiff has not been diligent in

  seeking an amendment,’ absent a showing of undue prejudice for

  the non-moving party.”      Porter, 2020 WL 32434, at *5 (quoting

  Fresh Del Monte Produce, Inc., 304 F.R.D. at 175).

              Because defendants have not shown that they will be

  prejudiced by such an amendment, the court grants plaintiffs

  leave to amend by removing the liquidated damages waiver.            See

  Shi Meng Chen v. Hunan Manor Enterprise, Inc., 437 F. Supp. 3d

  361, 364 (S.D.N.Y. 2020) (quoting Bilt-Rite Steel Buck Corp. v.

  Duncan’s Welding Corr. Equip., Inc., 1990 WL 129970, at *1

  (E.D.N.Y. Aug. 24, 1990)) (“The policy behind [Rule 15(a)] is

  that ‘liberal amendment promotes judicial economy by making it

  possible to dispose of all contentions between parties in one

  lawsuit.’”).

                                  CONCLUSION

              For the foregoing reasons, the court respectfully

  denies defendants’ motion to decertify.         The court grants in

  part plaintiffs’ motion to amend the complaint, namely, granting

  plaintiffs’ request to remove the waiver of liquidated damages

  in the event a class is certified, and denying plaintiffs’

  request to expand the putative Rule 23 class for whom they seek

  damages based on defendants’ alleged failure to supply them with

  written pay notices as required by NYLL.         Plaintiffs shall file

  the Amended Complaint, with the changes noted herein, on or


                                       32
Case 1:17-cv-05910-KAM-RER Document 68 Filed 09/23/20 Page 33 of 33 PageID #: 792



  before October 7, 2020.      Within two business days of plaintiffs’

  filing of the Amended Complaint, the court directs the parties

  to file a joint letter, certifying that the Amended Complaint

  complies with this Order.       As needed, any discovery-related or

  other pretrial issues or questions are respectfully referred to

  Magistrate Judge Reyes.

  SO ORDERED.

                                            ______/s/__________________
                                            Kiyo A. Matsumoto
                                            United States District Judge

  Dated: September 23, 2020
         Brooklyn, New York




                                       33
